 Case 18-23626        Doc 146    Filed 08/06/20 Entered 08/06/20 12:11:59          Desc Main
                                  Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:                                          Case No. 18-23626

 Doris Ann Nelson
                                                 Chapter 13

 Debtor.                                         Hon. Judge Janet S. Baer

                  NOTICE OF MODIFICATION OF AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          Richard E Sexner, Debtor Counsel,
          richard@sexnerlaw.com

          Glenn B Stearns, Trustee
          stearns_g@lisle13.com

VIA U.S. MAIL:

          Doris Ann Nelson
          2060 Carolyn Road
          Aurora, IL 60506

PLEASE TAKE NOTICE that the Debtor has failed to comply with the provisions set forth in
the Order of this Honorable Court dated August 06, 2019, and hereto attached. In accordance
with said Order, U.S. Bank Trust National Association as Trustee of Lodge Series IV Trust filed
and mailed notification of non-compliance to all required parties on July 16, 2020. The Debtor
did not cure the default within the time specified in said Notice.

THEREFORE, the automatic stay has been modified and Bankruptcy Rule 4001(a)(3) waived,
as to U.S. Bank Trust National Association as Trustee of Lodge Series IV Trust, its successors
 Case 18-23626       Doc 146     Filed 08/06/20 Entered 08/06/20 12:11:59            Desc Main
                                  Document     Page 2 of 2



and/or assigns, as to a certain mortgage upon real estate, with a common address of 2060
Carolyn Road, Aurora, IL 60506.

 Dated: August 6, 2020                            Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Notice upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on August 6,
2020, before the hour of 5:00 p.m.

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Attorney for Movant
